                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:19-CV-102-RJC-DSC


 UNITED STATES OF AMERICA and the
 STATE OF NORTH CAROLINA ex rel.
 MEGAN DOAN,

                        Plaintiffs/Relator,

                vs.

 THE CHARLOTTE-MECKLENBURG
 HOSPITAL AUTHORITY f/k/a
 CAROLINAS HEALTHCARE SYSTEM
 d/b/a ATRIUM HEALTH,

                        Defendant.


                                              ORDER

       The United States and the State of North Carolina, having declined to intervene in this

action pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B) and N.C.G.S. § 1-

608(b)(4)(b), the Court rules as follows:

       IT IS ORDERED that,

       1.      The Complaint, the Governments’ Notice of Election to Decline Intervention and

Motion to Unseal Complaint, and this Order be unsealed;

       2.      If Relator elects to proceed with this action pursuant to 31 U.S.C. § 3730(c)(3)

and N.C.G.S. § 1-609(f), Relator shall serve the Complaint on Defendant within ninety days of

this Order;

       3.      All other current contents of the Court’s file in this action remain under seal and

shall not be made public or served upon the Defendant except for the Complaint, this Order and



      Case 3:19-cv-00102-RJC-DSC Document 12 Filed 04/30/20 Page 1 of 2
the Governments’ Notice of Election to Decline Intervention, which the Relator will serve upon

the Defendant only after service of the Complaint;

       4.      The seal be lifted as to all other matters occurring in this action after the date of

this Order;

       5.      The parties shall serve all pleadings and motions filed in this action, including

supporting memoranda, upon the United States and the State of North Carolina as provided for in

31 U.S.C. § 3730(c)(3) and N.C.G.S. § 1-609(f). The United States and the State of North

Carolina may order any deposition transcripts and are entitled to intervene in this action for good

cause at any time;

       6.      The parties shall serve all notices of appeal upon the United States and the State

of North Carolina;

       7.      All orders of this Court shall be sent to the United States and the State of North

Carolina; and that

       8.      Should the Relator or the Defendant propose that this action be dismissed, settled,

or otherwise discontinued, the Court will solicit the written consent of the United States and the

State of North Carolina before ruling or granting its approval.

       SO ORDERED.
                                     Signed: April 30, 2020




                                                   2

      Case 3:19-cv-00102-RJC-DSC Document 12 Filed 04/30/20 Page 2 of 2
